Citation Nr: 1752171	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-28 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of prostate cancer, to include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from May 1970 to March 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In the Veteran's October 2013 VA Form 9, he requested a hearing at a local RO before a member of the Board.  However, in correspondence from December 2013, the Veteran withdrew his request for a hearing before the Board in writing.  As such, the Board will proceed to adjudicate the Veteran's appeal on the evidence of record.  38 C.F.R. § 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, this matter must be remanded to allow VA to fully assist the Veteran in the development of his claim.

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2).

The Veteran contends that both of the disabilities currently on appeal are related to exposure to an herbicide agent while in service.  Although the Veteran has acknowledged that he did not physically serve in the Republic of Vietnam, he contended in his initial claim for benefits that he worked extensively around aircraft that transported Agent Orange while stationed in Guam.  Notably, he also indicated that he was stationed in Thailand for ten days.

Although VA has attempted to verify the Veteran's exposure to an herbicide agent, the Veteran's claims file does not appear to contain the Veteran's complete service personnel records, to include any documentation of his deployment to Thailand.  The Board notes that there are no regulations which presume herbicide agent exposure for veterans who served in Thailand.  However, VA has adopted a procedure for verifying exposure to herbicide agents in Thailand during the Vietnam Era.  See VA Adjudication Procedures Manual (VA Manual) M21-1, IV.ii.1.H.5.b.  Unfortunately, the Board does not have sufficient information to evaluate the central question of whether the Veteran served in Thailand and whether or not this service caused exposure to an herbicide agent.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to verify the dates of his deployment to Thailand and to verify his duties while serving in Thailand.

2.  Irrespective of whether the Veteran provides the information requested in item one, obtain all service personnel records and associate them with the Veteran's claims file.  In addition, contact any appropriate source to attempt to verify the Veteran's contended service in Thailand.

3.  After ensuring compliance with items one and two, conduct any other development deemed necessary.

4.  Thereafter, readjudicate the Veteran's claims for service connection.  If any claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




